Citation Nr: 0942999	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for respiratory disorder, 
claimed as residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to 
October 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Jurisdiction of the 
case was subsequently transferred to the RO in Des Moines, 
Iowa.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.
  
The Veteran requested a personal hearing before the Board, 
but failed to appear at the May 2009 hearing scheduled for 
him.  Subsequently, in a June 2009 correspondence, the 
Veteran stated that he was unable to attend the hearing due 
to worked related issues.  The Veteran did not indicate that 
he wished to reschedule the hearing.


REMAND

The Veteran is seeking service connection for his respiratory 
disorder, claimed as residuals of pneumonia.  He attributes 
this condition to multiple episodes of pneumonia experienced 
both in service and following his discharge.  Based upon its 
review of the Veteran's claims folder, the Board finds there 
is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

While the Veteran does not have a current diagnosis of 
chronic or recurrent pneumonia, he has been treated for 
pneumonia during the course of this appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim even though the disability resolves prior to 
adjudication of the claim).  

Historically, the Veteran served in the Navy from October 
1993 to October 2002.  While in service, he served aboard the 
USS ENTERPRISE.  His DD 214 shows that he served as an MM-
3395 Surface Ship Nuclear Propulsion Plant - Mechanical 
Supervisor.  The Veteran reports that while working in the 
engine room he was exposed to fumes, steam, and dust.  The 
Veteran's service treatment records show multiple complaints 
of productive coughing and treatments of pneumonia and upper 
respiratory infections.  In March 1996, the Veteran was 
treated for productive coughing and the treatment report 
concluded with an assessment of pneumonia in the left lower 
lobe.  A November 1998 treatment record noted that the 
Veteran complained he was coughing so much that he was 
experiencing shortness of breath.  The report concluded with 
an assessment of pharyngitis, most likely viral.  The service 
treatments records also show that the Veteran had two 
episodes of upper respiratory infection in August and 
November 2001.

After separation from military service, the first documented 
evidence noting a diagnosis of pneumonia is in January 2003.  
A July 2003 private treatment record also revealed a 
diagnosis of pneumonia, left lower lobe.  Thereafter, a 
February 2004 private treatment record reflected that the 
Veteran was admitted to G. R. Medical Center complaining 
about coughs and shortness of breath.  The diagnosis was 
acute bronchopneumonia.


The Veteran was again hospitalized for pneumonia in March 
2004.  The March 2004 private treatment record noted a 
diagnosis of acute bronchitis/ left lower lobe pneumonia, 
with undetermined etiologic agent.  In July 2004, Dr. S.B. 
noted an assessment of probable early pneumonia and crackles 
in the right lung fields.

In July 2004, the Veteran filed a claim seeking entitlement 
to service connection for a respiratory disorder.  A July 
2004 VA outpatient treatment record noted the Veteran's 
complaints of breathing problems for the past 2 to 3 years 
and a history of asthma.  An August 2004 VA pulmonary 
function test revealed an obstructive pattern and mild 
impairment.  The report also noted a mild decrease in 
diffusion capacity, with no significant bronchodilator 
response.

In October 2004, the Veteran underwent a VA respiratory 
examination.  The October 2004 examination report stated that 
the Veteran had pneumonia in March of 2004 and then again in 
July 2004, but found no current respiratory symptoms as the 
condition had resolved with treatment.  However, the examiner 
noted the abnormalities on the August 2004 pulmonary function 
test.  

Under the circumstances of this case, the Board finds that a 
supplemental medical opinion is required to determine the 
relationship between the Veteran's current respiratory 
disorder (including current bouts of pneumonia and abnormal 
pulmonary function test results) and his military service, 
including the inservice treatment for pneumonia and other 
respiratory disorders.  Although the Veteran has undergone a 
few VA examinations to date, a determination of the 
relationship between the Veteran's current respiratory 
disorder and his inservice respiratory disorders, to include 
pneumonia, has not been made.  Despite the October 2004 VA 
examiner's finding that the Veteran had no current 
respiratory symptoms, the medical evidence reflects post-
service treatment during the course of appeal for pneumonia, 
as well as an abnormal pulmonary function test.  Given the 
continuity of symptomatology as shown by the medical evidence 
of record, the low threshold described in McLendon has been 
reached.  See McClain, 21 Vet. App. at 321.  Accordingly, the 
RO should obtain a supplemental medical opinion in this 
matter.

Accordingly, the case is remanded for the following actions:


1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO must obtain a 
supplemental medical opinion, from the VA 
examiner who conducted the October 2004 
examination if available, to determine 
the etiology of the Veteran's current 
respiratory disorder, to include his 
post-service bouts of pneumonia and his 
abnormal pulmonary function test results.  
The claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Following a review 
of the service and post service medical 
records, the examiner must identify any 
respiratory disorder found, and for each 
identified respiratory disorder the 
examiner must provide an opinion as to 
whether the disorder was caused or 
aggravated by the Veteran's military 
service, to include as due to his 
inservice treatment for pneumonia and 
other respiratory disorders.  The 
examiner must also provide an opinion as 
to whether any respiratory disorder 
diagnosed subsequent to service discharge 
represents a residual of any inservice 
disorder or represents a chronic disorder 
that began in service.  A complete 
rationale for all opinions must be 
provided.  If any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  If the examiner finds that 
an additional examination of the Veteran 
is necessary prior to providing the 
requested opinions, one must be 
scheduled.  The report prepared must be 
typed.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that an examination is scheduled 
and the Veteran does not report, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

